—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Brill, J.), rendered September 6, 1996, convicting him of robbery in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to move to withdraw his plea of guilty before the Supreme Court, and his present challenges to the sufficiency of his allocution are therefore unpreserved for appellate review (see, People v Toxey, 86 NY2d 725; People v Naglieri, 262 AD2d 426; People v Smith, 260 AD2d 510; People v Gayle, 224 AD2d 710). In any event, his contentions are without merit. The Supreme Court properly exercised its discretion in revoking the initial sentence commitment of six months imprisonment and five years probation as a youthful offender upon the defendant’s arrest, while he was free on bail *617awaiting sentence herein, and subsequent conviction (see, People v Blackford, 256 AD2d 619; People v Fields, 261 AD2d 339). The defendant had been expressly warned that if he was arrested for any other crime before the imposition of sentence, the Supreme Court would not be bound by its prior sentence promise and he would be sentenced to “much more time” than originally promised (see, People v Figgins, 87 NY2d 840; People v Miles, 268 AD2d 489; People v McCain, 260 AD2d 407).
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. O’Brien, J. P., Thompson, S. Miller and H. Miller, JJ., concur.